Citation Nr: 0740843	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-07 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees.  

2.  Entitlement to service connection for bladder cancer, 
asserted to be secondary to in-service herbicide exposure.  

3.  Entitlement to service connection for arteriosclerotic 
heart disease.  

4.  Entitlement to an increased disability rating for left 
otitis media, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased disability rating for 
osteoarthritis and degenerative disc disease with scoliosis 
of the thoracic spine, currently evaluated as 10 percent 
disabling prior to September 26, 2003, and as 20 percent 
disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty during the 
approximate period of 1961 to June 1979, for a total of 21 
years of service.  As will be discussed below, the veteran's 
actual dates of service have never been confirmed by VA.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  In that decision, the RO, in pertinent part, denied 
service connection for degenerative joint disease of the 
knees, bladder cancer (asserted to be secondary to in-service 
herbicide exposure), and arteriosclerotic heart disease; 
denied a disability evaluation greater than 10 percent for 
left otitis media; and granted a compensable evaluation of 
10 percent, effective from September 29, 2000, for the 
service-connected osteoarthritis and degenerative disc 
disease with scoliosis of the thoracic spine.  Subsequently, 
in March 2005, the evaluation for the service-connected back 
condition was increased to 20 percent, effective from 
September 26, 2003.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, a VCAA notice letter was sent to the veteran in March 
2001 that addressed the current claims on appeal.  While this 
letter was legally adequate with respect to the three service 
connection claims, it was defective with respect to the two 
increased rating claims as the letter only provided notice as 
to what is necessary to substantiate a service connection 
claim.  No mention was made whatsoever as to what is required 
to substantiate a claim for an increased rating.  
Accordingly, because sufficient VCAA notice has not been 
provided with respect to the two increased rating claims, a 
remand is required to accomplish this.  

Besides the duty to notify, VA also has a duty to assist a 
veteran in the development of his or her claim.  This duty 
includes assisting the veteran in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

As mentioned above, the veteran served on active military 
duty during the approximate period of 1961 to June 1979, for 
a total of 21 years of service.  Unfortunately, no documented 
effort has ever been made to confirm his actual dates of 
service.  This information is critical for ensuring that all 
of the veteran's service medical records have been obtained.  
In addition, with respect to the claim for service connection 
for bladder cancer, confirmation of the veteran's service is 
necessary for determining whether he is entitled to the 
presumption of exposure to Agent Orange due to service in 
Vietnam.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.313 (2007); see also Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994) (a veteran is not 
precluded from establishing service connection with proof of 
direct causation).  Accordingly, for these reasons, a remand 
is required in order to contact the National Personnel 
Records Center (NPRC) to confirm the veteran's dates of 
service.  Once this has been done, a request will need to be 
made for any missing service medical records, as well as to 
obtain the veteran's service personnel records.  

Additional development also is required.  During the May 2006 
Travel Board hearing, the veteran testified that he receives 
treatment for the disabilities on appeal at the Temple VA 
Medical Center (VAMC).  May 2006 hearing transcript (2006 T.) 
at 3, 5-6, 11, 16, 19-20, 22.  However, records from that 
facility have only been obtained through January 2005.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).  Accordingly, a remand is required in order to obtain 
the veteran's treatment records at the Temple VAMC from 
January 2005 to the present.  

Also at the May 2006 personal hearing, the veteran referenced 
pertinent treatment being received at the Scott & White 
Clinic.  2006 T. at 6.  However, only records dating from 
October 2002 to February 2004, and from September 2005 to 
February 2006, have been obtained from this private facility.  
On remand, therefore, an attempt should be made to obtain the 
records of treatment received at Scott & White Clinic from 
February 2004 to September 2005, and from February 2006 to 
the present.  

Degenerative Joint Disease Of The Knees

According to the service medical records, in April 1975, the 
veteran sought treatment for a sore knee after having fallen 
off a ladder and hitting his knee cap on a piece of metal.  A 
physical examination demonstrated a swollen and reddened knee 
with a superficial cut on the knee cap and with full range of 
motion of the joint.  The examiner assessed an abrasion of 
the right knee.  At the March 1979 retirement examination, 
the veteran reported experiencing (at that time or 
previously) swollen or painful joints and specifically noted 
that he had injured his right knee while stationed in 
Germany.  However, the veteran's lower extremities were found 
to be normal on physical examination.  

Post-service medical records reflect diagnoses of 
degenerative joint disease of the knees (since November 1992 
for the left joint and October 1994 for the right joint).  
Although the veteran underwent a VA examination of his knees 
in December 2000 at which time the examiner confirmed this 
diagnosis, the evaluation did not include an opinion from the 
examiner as to the etiology of the diagnosed disability.  In 
light of the in-service findings of knee trauma, the 
veteran's testimony regarding continued knee pain and popping 
sensations since service, as well as the current diagnoses of 
degenerative joint disease of the knees, a remand is required 
for purposes of conducting an additional medical examination 
that includes a request for a medical opinion as to the 
etiology of the veteran's current knee disabilities.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  See also 2006 T. at 10-14 and May 2004 hearing 
transcript (2004 T.) at 4-6.  

Bladder Cancer

According to post-service medical reports, a transurethral 
resection bladder tumor was discovered in July 1987, and a 
diagnosis of papillary transitional cell carcinoma of the 
bladder, Grade I-II, Stage I, was made in September 1987.  
Further, according to the report of a VA genitourinary 
examination conducted in December 2000, the veteran's sole 
residual of bladder cancer is mild urinary frequency.  
Specifically, he described voiding every two hours during the 
day and three to four times at night.  The examiner described 
the veteran's "[b]ladder cancer secondary to herbicide 
exposure . . . as . . . [s]tatus post bladder carcinoma with 
surgical residuals of transurethral resection."  This 
statement is unclear as to whether the examiner is actually 
associating the veteran's bladder cancer with his purported 
in-service exposure to herbicides.  On remand, if 
confirmation is obtained of the veteran's service in Vietnam, 
an additional medical examination must be obtained that 
includes a request for a clear opinion on the matter of 
whether the current condition is etiologically related to 
service.   

Arteriosclerotic Heart Disease

An in-service electrocardiogram completed in February 1974 
reflected (and similar testing conducted in April 1974 
confirmed) mild ST & T wave changes and a mild 
intraventricular conduction defect.  At the March 1979 
retirement examination, the veteran described pain or 
pressure in his chest, as well as shortness of breath after 
running several years earlier.  A notation was also made by 
the examiner of history of high blood pressure in 1977.  
Although a physical examination demonstrated that the 
veteran's heart (including its thrust, size, rhythm, and 
sounds) was normal, an electrocardiogram raised the 
possibility of a remote posterior and/or inferior myocardial 
infarction.  The examining physician suggested clinical 
correlation.  No further cardiovascular testing appears to 
have been accomplished, and, on the day of retirement in June 
1979, the veteran reported having had no change in his 
medical condition since his separation examination.  

Post-service medical records reflect diagnoses of various 
cardiovascular disorders since January 1995, including silent 
ischemia, ischemic cardiomyopathy, arteriosclerotic heart 
disease, mild congestive heart failure, coronary artery 
disease, atherosclerotic coronary artery disease, and status 
post coronary artery bypass graft.  Further, a June 1980 
rating action granted service connection, and assigned a 
noncompensable evaluation effective from July 1979, for an 
abnormal electrocardiogram.  

At a December 2000 VA cardiovascular examination, the 
examiner attributed the diagnosed atherosclerotic heart 
disease with status post aortocoronary bypass and stable 
angina to his coronary artery disease.  However, the 
physician did not discuss the etiology of the veteran's 
coronary artery disease.  In light of the in-service findings 
of abnormal electrocardiograms (including the possibility of 
a remote posterior and/or inferior myocardial infarction) 
between 1974 and 1979, and current diagnoses and complaints 
of various heart related disorders, a remand is required to 
obtain a more adequate and complete medical examination that 
includes a request for a medical opinion in order to 
determine the nature, extent, and etiology of the veteran's 
cardiovascular condition.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007); 38 C.F.R. § 3.310 
(prior to, and since, October 10, 2006).  

Increased Rating Claims (For Service-Connected Left Otitis 
Media & Thoracic Spine Disability)

According to the report of the February 2005 VA ear disease 
examination, the veteran receives treatment at the ear, nose, 
and throat clinic on an almost monthly basis.  Following a 
review of the veteran's claims folder (including his medical 
records) as well as a physical examination, the examiner 
concluded that the chronic otitis media of the veteran's left 
ear was minimal.  Subsequently, however, at the May 2006 
personal hearing, the veteran testified that he experiences 
problems with his left ear three times a week and that, 
despite the use of medication, his left ear sometimes becomes 
infected.  2006 T. at 6-7.  He also complained of dizziness 
as a result of his otitis media.  2006 T. at 9.  As the 
veteran's recent testimony may indicate a worsening of the 
otitis media of his left ear since the last VA examination in 
February 2005, a remand is required for conducting a 
contemporaneous examination to determine the nature and 
extent of this service-connected disability.  

Further, a February 2005 VA examination of the veteran's 
spine demonstrated some limitation of motion with mild 
tenderness over the right side of the thoracic spine (at its 
middle third section).  However, no additional limitation of 
motion due to pain, fatigue, weakness, or lack of endurance 
after repetitive use (except with prolonged steady slightly 
bent positions as with washing dishes) or muscle spasm, 
guarding, or neurological involvement was shown.  

Subsequently, at the May 2006 personal hearing, the veteran 
testified that he continues to have difficulty with prolonged 
walking and sitting and often has to sit and rest when 
walking through the aisles at a grocery store or mowing his 
grass at home.  2006 T. at 4-5.  According to the veteran's 
testimony, medication does not relieve his back pain "from 
one dosage to the next dosage."  2006 T. at 4-5.  In 
addition, he described the need for continued treatment for 
his service-connected back disability.  2006 T. at 5-6.  In 
light of the veteran's testimony regarding his continued need 
for treatment and his repeated functional limitations 
resulting from his service-connected back disability, the 
Board finds that he should be afforded another VA examination 
to determine the current nature and extent of this disorder 
which has reportedly worsened since the time the last 
examination was conducted.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  The AOJ should issue a VCAA 
notification letter to the veteran with 
regard to his claims for increased 
ratings for his service-connected left 
otitis media and thoracic spine 
disabilities.  

2.  Confirmation of the veteran's dates 
of military service should be obtained 
from the National Personnel Records 
Center (NPRC).  Once this has been 
accomplished, a request should then be 
made for any missing service medical 
records.  Finally, the veteran's 
service personnel records should be 
obtained and associated with his claims 
file.  

3.  Copies of all of the veteran's 
treatment records at the Temple VAMC 
from January 2005 to the present should 
be obtained.  

4.  After obtaining any necessary 
release from the veteran, copies of all 
records for treatment received at Scott 
& White Clinic from February 2004 to 
September 2005, and from February 2006 
to the present, should be obtained.  

5.  The AOJ should contact the veteran 
and ask that he provide a list 
(including dates and locations) of all 
health care providers who have provided 
treatment for his knee, bladder, heart, 
left ear, and thoracic spine conditions 
since his separation from service in 
June 1979.  After obtaining any 
necessary release forms, the AOJ should 
obtain copies of any records not 
already associated with the claims 
file.  

6.  Following the completion of the 
above, the veteran should be scheduled 
for a VA joints examination to 
determine the nature, extent, and 
etiology of his bilateral knee 
arthritis.  The claims folder must be 
made available to the examiner for 
review.  All indicated tests, including 
X-rays, if any, should be conducted.  
All pertinent bilateral knee pathology, 
which is found on examination, should 
be noted in the report of the 
evaluation.  

Further, the examiner is requested to 
provide an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
any current knee disability is related 
to an event, injury, or disease in 
service, including the fall from a 
ladder during active duty in April 
1975.  A complete rationale should be 
provided for all opinions expressed.  

7.  If confirmation is obtained on 
remand of the veteran's service in 
Vietnam, an additional VA examination 
should be scheduled in order to 
determine the nature, extent, and 
etiology of his current bladder cancer.  
The claims folder must be made 
available to the examiner for review.  
All indicated tests, if any, should be 
conducted.  

Further, the examiner is requested to 
provide an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
any current bladder cancer is related 
to an event, injury, or disease in 
service, including exposure to Agent 
Orange.  The examiner also should 
comment on the statement included in 
the December 2000 VA genitourinary 
examination report of "[b]ladder 
cancer secondary to herbicide exposure 
. . . as . . . [s]tatus post bladder 
carcinoma with surgical residuals of 
transurethral resection."  A complete 
rationale should be provided for all 
opinions expressed.  

8.  The veteran should be scheduled for 
a cardiovascular examination in order 
to determine the nature, extent, and 
etiology of his cardiovascular 
disorder.  The claims folder must be 
made available to the examiner for 
review.  All indicated tests, including 
X-rays, if any, should be conducted.  
All pertinent cardiovascular pathology, 
which is found on examination, should 
be noted in the report of the 
evaluation.  

Further, the examiner is requested to 
provide an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
any current cardiovascular disorder is 
related to an event, injury, or disease 
in service, including the in-service 
findings of abnormal electrocardiograms 
between 1974 and 1979, the possibility 
of a remote posterior and/or inferior 
myocardial infarction in 1979, and 
history of hypertension in 1977.  

Also, the examiner should express an 
opinion as to whether it is at least as 
likely as not that any diagnosed 
cardiovascular disorder was caused, 
aggravated, or is secondarily related 
or proximately due to the service-
connected abnormal electrocardiogram.  
A complete rationale should be provided 
for all opinions expressed.  

9.  The veteran should be scheduled for 
a VA examination to determine the 
current nature and extent of his 
service-connected left otitis media.  
The claims folder must be made 
available to the examiner for review.  
All indicated tests, if any, should be 
conducted.  All pertinent left ear 
pathology, which is found on 
examination, should be noted in the 
report of the evaluation.  In addition, 
the examiner should elicit from the 
veteran information regarding the 
frequency of his left otitis media 
symptoms.  

10.  The veteran should be scheduled 
for a VA spine examination in order to 
determine the current nature and extent 
of his service-connected osteoarthritis 
and degenerative disc disease with 
scoliosis of his thoracic spine.  The 
claims folder must be made available to 
the examiner for review.  All indicated 
tests, including X-rays, if any, should 
be conducted.  All pertinent thoracic 
spine pathology, which is found on 
examination, should be noted in the 
report of the evaluation.  In addition, 
the examiner should express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his back repeatedly over a period 
of time.  

11.  The AOJ should then re-adjudicate 
the issues on appeal.  If the decisions 
remain in any way adverse to the 
veteran, he should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on his 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal, as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  A veteran has the right to submit additional evidence 
and argument on matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


